DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 121 302.3, filed on September 14th, 2017.

Response to Arguments
Applicant’s arguments, on pages 7 -13, present generic arguments regarding the examiner using hindsight.  However, the applicant does not specifically point out which references are hindsight.  This makes it difficult for the examiner to properly respond to the arguments.  However, the examiner will discuss the references and the reason to combine, in at least for the independent claims.  The primary reference Lutter describes a wiring harness used to acoustically and visually alert the driver when a critical driving situation occurs, providing a braking intervention, and using an ECU to control the ABS system.  Yun describes wireless interfaces to help register a rear region of a vehicle.  This invention essentially adds to the base vehicle described in Lutter.  Scribner describes a reversing assistant system that helps utilize the rear region of the vehicle described by Yun.  Moenig, Ming, and Boddy further add to the disclosure by describing when to use the braking intervention system.

Claim Rejections - 35 USC § 112
	Applicant’s amendments in regards to the 112(b) rejection have been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15-16, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter et al. (US Pub No: 2003/0212480 A1, hereinafter Lutter) in view of Yun et al. (US Pub No: 2015/0350750 A1, hereinafter Yun), Scribner (US Pub No: 2009/0040300 A1, hereinafter Scribner), Moenig et al. (US Pub No: 2016/0323484 A1, hereinafter Moenig), Ming (CN 108068800 B, hereinafter Ming), and Boddy (US Patent No: 7,046,127 B2, hereinafter Boddy).
Regarding Claim 11:
	Lutter discloses:
and a control unit, which is connected to the vehicle wiring harness.  Paragraph [0026] describes a vehicle wiring harness 36.  Paragraph [0027] describes a wiring harness interface 26 that is connected to the vehicle wiring harness 36.
to evaluate the sensor signals and use the sensor signals to perform a braking intervention.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Therefore, these sensor signals perform a braking intervention.
wherein the control unit is configured to evaluate vehicle-related data.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”
which includes a vehicle wiring harness, comprising.  Paragraph [0026] describes a vehicle wiring harness 36.
warning acoustically and visually the driver when there is a critical driving situation.  Paragraph [0020] describes an audio unit 18 that can announce collision conditions to the vehicle operator.
wherein the control unit includes an electronic control unit (ECU) that controls and/or influences the braking of the vehicle via an anti-lock braking system (ABS), an electronic braking system (EBS), and/or an electric parking braking (EPB) to decelerate or stabilize the vehicle.  Paragraph [0027] describes a wiring harness interface 26 that describes critical vehicle processes that include and ABS and ECU.  Paragraph [0026] also describes automatic braking and throttle control.
and wherein the control of the at least one component includes the braking intervention.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Therefore, these sensor signals perform a braking intervention.
Lutter does not disclose a control unit transmitting and receiving sensor signals in a wireless manner, a reversing-assistance system for a utility vehicle, a sensor to register a rear region of the vehicle, ascertaining a distance from the a rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle.
Yun teaches:
and to transmit corresponding sensor signals of the rear region of the vehicle in a wireless manner.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Paragraph 
to receive the sensor signals of the rear region of the vehicle from the at least one sensor in a wireless manner.  Figure 1 shows a vehicle base station 200 that receives sensor signals from a vehicle wireless sensor node.  This can be considered a second wireless interface because the vehicle base station is communicated with the sensor separately from the first sensor.  Paragraph [0036] describes a vehicle wireless sensor nodes that include a rear detection sensor node.
and which includes a second wireless interface.  Figure 1 shows an additional vehicle wireless sensor node that interfaces with the same vehicle base station 200. 
at least one sensor with a first wireless interface.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Each of these sensors has their own wireless interface.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter to incorporate the teachings of Yun to show a control unit transmitting and receiving sensor signals in a wireless manner.  One would have been motivated to do so to reduce the design and maintenance costs ([0015] of Yun).
Lutter and Yun do not teach a reversing assistance system for a vehicle which comprises a sensor to register a rear region of the vehicle, a sensor to register a rear region of the 
Scribner teaches:
A reversing-assistance system for a vehicle, or a utility vehicle.  Figure 1A and paragraph [0014] describe a vehicle 10 with a tow hitch.  As shown in the picture, this can also be considered a utility vehicle.  This section also describes a camera 20 that is position such that the field of view of the camera images the tow hitch.  Paragraph [0015] describes using this camera to assist with reversing the truck to connect to a trailer, and can therefore be considered a reversing-assistance system.
to register a rear region of the vehicle.  Paragraph [0014] describes a camera 20 that is position such that the field of view of the camera images the tow hitch.  Paragraph [0015] describes using this camera to assist with reversing the truck to connect to a trailer, and can therefore be considered a reversing-assistance system.  This camera, which can be considered a sensor, registers a rear region of the vehicle.  Additionally, paragraph [0014] of Scribner mentions that the camera sends the captured video wirelessly to the portable hand-held receiver.
having a vehicle wiring harness.  Paragraph [0026] describes a vehicle wiring harness 36.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter and Yun 
Lutter and Scribner teach:
independently of the sensor signals and, based on the data, to carry out a control of at least one component of the vehicle so as to perform a control function that is independent of the reversing assistant.  Paragraph [0027] of Lutter describe that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] of Lutter describe the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  This allows the wiring harness interface 26 to control a brake system, independent of the reversing system.  Figure 1A and paragraph [0014] of Scribner describe a vehicle 10 with a tow hitch.  As shown in the picture, this can also be considered a utility vehicle.  This section also describes a camera 20 that is position such that the field of view of the camera images the tow hitch.  Paragraph [0015] of Scribner describes using this camera to assist with reversing the truck to connect to a trailer, and can therefore be considered a reversing-assistance system.
Lutter, Yun, and Scribner do not teach ascertaining a distance from the a rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle 
	Moenig teaches:
and wherein the control unit is configured to perform the following: monitoring, based on the sensor signals, a reversing maneuver of the vehicle, ascertaining a distance from a rear obstacle to the rear of the vehicle.  Paragraph [0115] describes a distance detection means 121 that determines a spacing 122 between the hatchback 2 and an obstacle 112 disposed in the movement path 129.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun, and Scribner to incorporate the teachings of Moenig to show a sensor including one or more distance sensors.  One would have been motivated to do so to monitor the distance between the vehicle and an obstacle and avoid collisions.
Lutter, Yun, Scribner, and Moenig do not teach triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle.
	Ming teaches:
which includes falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle.  Paragraph [0051] describes a probe that detects an object that is less than a safety distance.  This is equivalent to falling short of a threshold value for the distance from the 
and triggering the braking intervention if, despite the warning to the driver, no alleviation of the critical driving situation occurs or an immediate action is required.  Paragraph [0051] describes a probe that detects an object that is less than a specified safety distance.  This triggers the brake signal of the Electronic Stability Program (ESP), controlling the brake system to stop the current parking action.  Paragraph [0041] also describes sending a brake signal to the parking execution module to tell the vehicle to stop parking when the distance between the parked vehicle and the obstacle adjacent to the parking space is less than the safe distance during parking.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun, Scribner, and Moenig to incorporate the teachings of Ming to show a critical driving situation that includes falling short of a threshold value for the distance from the obstacle and triggering a braking intervention to alleviate the situation.  One would have been motivated to do so to reduce the chance of collision and improve the safety systems of the car.
Lutter, Yun, Scribner, Moenig, Ming do not teach a plurality of sensors to register the rear region of the vehicle.
Boddy teaches:
wherein the at least one sensor includes a plurality of sensors to register the rear region of the vehicle.  Column 4, line 65 to column 5, line 3 describe a pair of sensors 19 attached on or adjacent a rear panel of the vehicle 17.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun, Scribner, Moenig, Ming to incorporate the teachings of Boddy to show a plurality of sensors to register the rear region of the vehicle.  One would have been motivated to do so to provide a greater field of view, resolution, or different types of detection means, such as LIDAR and Radar.
Claims 18 and 19 are substantially similar to claim 11 and is rejected on similar grounds.

Regarding Claim 20:
Lutter discloses:
A non-transitory computer readable medium having a computer-program, which is executable by a processor, comprising: a program code arrangement having program code.  Paragraph [0032] describes a memory 54.  Paragraph [0033] describes a sensor fusion processor 56.
evaluating the sensor signals in the control unit; and providing results of the evaluation.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control 
wherein the control unit is configured to evaluate vehicle-related data.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”
wherein the control unit includes an electronic control unit (ECU) that controls and/or influences the braking of the vehicle via an anti-lock braking system (ABS), an electronic braking system (EBS), and/or an electric parking braking (EPB) to decelerate or stabilize the vehicle.  Paragraph [0027] describes a wiring harness interface 26 that describes critical vehicle processes that include and ABS and ECU.  Paragraph [0026] also describes automatic braking and throttle control.
and wherein the control of the at least one component includes the braking intervention.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Therefore, these sensor signals perform a braking intervention.

Yun teaches:
prompting a wireless transmission of the sensor signals of the rear region of the vehicle from the at least one sensor to the control unit.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Paragraph [0036] describes a vehicle wireless sensor nodes that include a rear detection sensor node.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter to incorporate the teachings of Yun to show a control unit transmitting and receiving sensor signals in a wireless manner.  One would have been motivated to do so to reduce the design and maintenance costs ([0015] of Yun).
Lutter and Yun do not teach a reversing assistance system for a vehicle which comprises a sensor to register a rear region of the vehicle, a sensor to register a rear region of the vehicle, ascertaining a distance from the a rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum 
Scribner teaches:
for assisting a reversing maneuver of a vehicle, or a utility vehicle.  Figure 1A and paragraph [0014] describe a vehicle 10 with a tow hitch.  As shown in the picture, this can also be considered a utility vehicle.  This section also describes a camera 20 that is position such that the field of view of the camera images the tow hitch.  Paragraph [0015] describes using this camera to assist with reversing the truck to connect to a trailer, and can therefore be considered a reversing-assistance system.
at least one sensor for registering a rear region.  Paragraph [0014] describes a camera 20 that is position such that the field of view of the camera images the tow hitch.  Paragraph [0015] describes using this camera to assist with reversing the truck to connect to a trailer, and can therefore be considered a reversing-assistance system.  This camera, which can be considered a sensor, registers a rear region of the vehicle.  Additionally, paragraph [0014] of Scribner mentions that the camera sends the captured video wirelessly to the portable hand-held receiver.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter and Yun to incorporate the teachings of Scribner to show a reversing assistance system for a vehicle which comprises a sensor to register a rear region of the vehicle.  One would have 
Lutter and Scribner teach:
independently of the sensor signals and, based on the data, to carry out a control of at least one component of the vehicle, so as to perform a control function that is independent of the reversing assistance.  Paragraph [0027] of Lutter describe that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] of Lutter describe the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  This allows the wiring harness interface 26 to control a brake system, independent of the reversing system.  Figure 1A and paragraph [0014] of Scribner describe a vehicle 10 with a tow hitch.  As shown in the picture, this can also be considered a utility vehicle.  This section also describes a camera 20 that is position such that the field of view of the camera images the tow hitch.  Paragraph [0015] of Scribner describes using this camera to assist with reversing the truck to connect to a trailer, and can therefore be considered a reversing-assistance system.
and a control unit, by performing the following: prompting the at least one sensor to register sensor signals for the rear region of the vehicle.  Paragraph [0026] of Lutter describes a vehicle wiring harness 36.  Paragraph [0027] of Lutter describes a wiring harness interface 26 that is connected to the vehicle wiring 
Lutter, Yun, and Scribner do not teach ascertaining a distance from the a rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle.
	Moenig teaches:
and wherein the control unit is configured to perform the following: monitoring, based on the sensor signals, a reversing maneuver of the vehicle, ascertaining a distance from a rear obstacle to the rear of the vehicle.  Paragraph [0115] describes a distance detection means 121 that determines a spacing 122 between the hatchback 2 and an obstacle 112 disposed in the movement path 129.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun, and Scribner to incorporate the teachings of Moenig to show a sensor including one or more 
Lutter, Yun, Scribner, and Moenig do not teach triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle.
	Ming teaches:
which includes falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle.  Paragraph [0051] describes a probe that detects an object that is less than a safety distance.  This is equivalent to falling short of a threshold value for the distance from the obstacle.  Paragraph [0041] also describes sending a brake signal to the parking execution module to tell the vehicle to stop parking when the distance between the parked vehicle and the obstacle adjacent to the parking space is less than the safe distance during parking.
and triggering the braking intervention if, despite the warning to the driver, no alleviation of the critical driving situation occurs or an immediate action is required.  Paragraph [0051] describes a probe that detects an object that is less than a specified safety distance.  This triggers the brake signal of the Electronic Stability Program (ESP), controlling the brake system to stop the current parking action.  Paragraph [0041] also describes sending a brake signal to the parking execution module to tell the vehicle to stop parking when the distance between the parked vehicle and the obstacle adjacent to the parking space is less than the safe distance during parking.
 to incorporate the teachings of Ming to show a critical driving situation that includes falling short of a threshold value for the distance from the obstacle and triggering a braking intervention to alleviate the situation.  One would have been motivated to do so to reduce the chance of collision and improve the safety systems of the car.
Lutter, Yun, Scribner, Moenig, Ming do not teach a plurality of sensors to register the rear region of the vehicle.
Boddy teaches:
wherein the at least one sensor includes a plurality of sensors to register the rear region of the vehicle.  Column 4, line 65 to column 5, line 3 describe a pair of sensors 19 attached on or adjacent a rear panel of the vehicle 17.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun, Scribner, Moenig, Ming to incorporate the teachings of Boddy to show a plurality of sensors to register the rear region of the vehicle.  One would have been motivated to do so to provide a greater field of view, resolution, or different types of detection means, such as LIDAR and Radar.

Regarding Claim 12:
	Lutter teaches:
The reversing-assistance system of claim 11, further comprising: an acoustic and/or visual indicator having a third wireless interface.  Paragraph [0020] describes an audio unit 18 that can announce collision conditions to the vehicle operator.
	Yun teaches:
wherein the control unit is further configured to send wirelessly at least some of the results of the evaluation to the acoustic and/or visual indicator.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  This includes the audio communication identified in Lutter.

Regarding Claim 15:
	Yun teaches:
The reversing-assistance system of claim 11, wherein at least one of the following units is configured to be supplied with power by a battery: the at least one sensor, the acoustic indicator, and/or the visual indicator.  Paragraph [0049] and [0050] describes a battery module 120a that supplied power using a battery in order to operate the vehicle wireless sensor node 100a.  This is equivalent to the claim because the wireless sensor node 100 can include the acoustic indicator mentioned in Lutter.

Regarding Claim 17:
	Yun teaches:
The reversing-assistance system of claim 11, wherein the wireless interfaces are based on the same or on differing standards, and the standards include a Wi-Fi standard, a Bluetooth standard and/or a different wireless standard.  Paragraph [0015] describes a vehicle that may wirelessly receive data detected by sensors through a wireless network, such as Bluetooth or the like.

Regarding Claim 16:
Moenig discloses:
The reversing-assistance system of claim 11, wherein the at least one sensor includes one or more distance sensors.  Paragraph [0115] describes a distance detection means 121 that determines a spacing 122 between the hatchback 2 and an obstacle 112 disposed in the movement path 129.

Regarding Claim 21:
	Moenig and Yun teach:
The reversing-assistance system of claim 11, wherein the at least one sensor includes one or more distance sensors, in particular an ultrasonic sensor or a radar sensor.  Paragraph [0115] of Moenig describes a distance detection means 121 that determines a spacing 122 between the hatchback 2 and an obstacle 112 disposed in the movement path 129.  Paragraph [0048] of Yun describes vehicle sensors, including an ultrasonic sensor.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Yun, Scribner, Moenig, Ming, and Boddy and further in view of Juzswik et al. (US Pub No: 2017/0331936 A1, hereinafter Juzswik).
Regarding Claim 14:
Lutter, Yun, Scribner, Moening, Ming, and Boddy teach the above inventions in claim 11.  Lutter, Yun, Scribner, Moening, Ming, and Boddy do not teach a mobile device that can transmit information to a mobile device or an indicator.
	Juzswik teaches:
The reversing-assistance system of claim 11, wherein the vehicle wiring harness couples to a fourth wireless interface to transmit information to a mobile device or an indicator.  Paragraph [0021] describes wireless communication between a handheld mobile device and an embedded vehicle system of a motor vehicle.  This embedded system can include a vehicle hiring harness.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun, Scribner, Moening, Ming, and Boddy Yun to incorporate the teachings of Juzswik to show a mobile device that can transmit information to a mobile device or an indicator.  One would have been motivated to do so because users may desire to interface mobile devices with infotainment systems built into motor vehicles.
	Yun and Juzswik teach:
and wherein the control unit is configured to communicate the results to the mobile device or the indicator via the vehicle wiring harness, using the fourth wireless interface.  Paragraph [0034] of Yun describes a vehicle wireless sensor .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertinent art includes Kageta (US Pub No: 2014/0022389 A1, hereinafter Kageta) and Eugene (WO 02084616 A1, hereinafter Eugene).
Kageta: a video control circuit to receive a first video signal and second video signal to indicate whether a trailer plug is connected to a vehicle plug.
Eugene: An attachable video camera and monitor system (fig. 1) for motor vehicles is provided which utilizes a rearward facing wide-angle lens (20, 28 of fig. 1). The attachable video camera and monitor system (30 of fig. 1) for motor vehicles is designed and configured so as to be adhesively attached to a bumper of the motor vehicle. The camera and dashboard-mounted monitor is actuated upon a user shifting the vehicle's transmission into reverse (40, 52, 58 of fig. 2). The camera and monitor allow a driver to secure adequate view of regions rear of a vehicle not viewable when utilizing typical rear-view mirrors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665